Exhibit 10.2

 

[img.jpg]

 

April 28, 2015

 

 

 

Mr. Christopher J. Hearne

Dolesden Farm

Turville, Henley-on-Thames,

Buckinghamshire, RG9 6TJ

United Kingdom

 

 

Re:

Offer of Employment as Senior Vice President and Chief Financial Officer

 

Dear Mr. Hearne:

 

It is our pleasure to extend to you on behalf of Erin Energy Corporation (the
“Company”), an offer of employment as the Company’s Senior Vice President and
Chief Financial Officer commencing as of June 1, 2015, in accordance with the
terms and conditions contained in this letter agreement (the “Agreement”), the
adequacy and sufficiency of which are hereby acknowledged:

 

1.     DUTIES. The Company requires that you be available to perform the duties
of Senior Vice President and Chief Financial Officer customarily related to
these functions as may be determined and assigned by your supervisor and the
Board of Directors of the Company (the “Board”) and as may be required by the
Company’s constitutive instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance documents, each as amended or
modified from time to time, and by applicable law, including the Delaware
General Corporation Law. Subject to the terms of this Agreement, the Company
shall have the right, to the extent the Company from time to time reasonably
deems necessary or appropriate, to change your position or reporting
relationship, and to expand or reduce your duties and responsibilities. You will
report to the Chief Executive Officer and you agree to devote as much time as is
necessary to discharge and perform completely the duties described in this
Section 1, and perform such other duties as your supervisor and the Board may
from time to time assign to you. The location of your employment shall be in
London, U.K. The Company will, at the discretion of your supervisor, require you
to travel frequently to Houston, Texas or Africa.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[img.jpg]

 

Mr. Christopher Hearne

Page 2 of 10

 

2.     TERM. The term of this Agreement shall commence on June 1, 2015 (the
“Effective Date”), and shall continue until your employment is terminated by the
Company or by you.

 

3.     COMPENSATION. For all services to be rendered by you to the Company in
any capacity hereunder, the Company agrees to pay you the following
compensation:

 

a.      During the term of your employment with the Company you will receive a
base salary of £201,575.00 per annum (the “Base Salary”), paid in arrears and in
equal installments in accordance with the customary payroll practices of the
Company. In addition, you will receive a U.K. living premium of £98,025.00 per
annum, payable on the same terms as the Base Salary.

 

b.      The Company will recommend that the Board approve for you to receive an
option to purchase 133,334 shares of the Company’s common stock (the “Option”)
under the Company’s 2009 Equity Incentive Plan (the “Plan”). The Option will be
evidenced by an Option Agreement as contemplated by the Plan, which will govern
the Option, notwithstanding any other provision in this Agreement. The exercise
price of the Option will be the closing price of the Company’s common stock on
the grant date. The Option will vest in 1/3 annual installments based on the
anniversary of the Effective Date subject to your continued service with the
Company on each such anniversary date, with the first 44,444 shares vesting on
June 1, 2016, the second 44,444 shares vesting on June 1, 2017 and the final
44,446 shares vesting on June 1, 2018.

 

c.      The Company will recommend that the Board approve for you to receive
29,167 restricted shares of the Company’s common stock (the “Stock”) under the
Plan. The Stock will be issued pursuant to a Restricted Stock Award Agreement as
contemplated by the Plan, which will govern the Stock and your rights to the
Stock, notwithstanding any other provision in this Agreement. The Stock shall be
restricted and subject to forfeiture to the Company if your rights to the
restricted Stock do not vest under the award agreement. Your rights to the Stock
will vest with respect to 50% of the Stock on the one-year anniversary of the
Effective Date, and will vest with respect to the balance on the two-year
anniversary of such date, subject in both cases to your continued service with
the Company on such dates.

 

d.      You will be reviewed by your supervisor and the Board, not less than
annually, and in connection with such review, will be eligible for a
discretionary cash performance bonus each year targeted at between 0% to 100% of
your then-current annual base salary, based on defined targets determined by
your supervisor and the Board. You shall also be considered for additional
long-term incentive grants of restricted stock and options in the Board’s sole
discretion. You acknowledge that the Company is not obligated to award you any
cash or equity bonus in any year.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 3 of 10





 

You agree that if any payment of compensation paid to you by the Company or any
affiliate, whether under this Agreement or otherwise, results in income or wages
to you for federal, state, local or foreign income, employment or other tax
purposes with respect to which the Company or any affiliate has a withholding
obligation, the Company and its affiliates are authorized to withhold from such
payment and any other cash, stock, property or other remuneration then or
thereafter payable to you in any capacity any tax required to be withheld by
reason of such income or wages.

 

4.     EMPLOYEE BENEFITS

 

a.      You shall be eligible to participate in an individual and family medical
insurance plan with an equivalent value to those maintained by the Company in
the U.S. for similarly situated employees. Accordingly, you shall identify such
plans available within the U.K. and recommend to your supervisor the same for
adoption.

 

b.      In accordance with and subject to the terms of the Company’s expense
reimbursement policy, the Company shall pay or reimburse you for reasonable
expenses actually incurred or paid by you in the performance of your services
hereunder upon the presentation of expense statements or vouchers or such other
appropriate supporting information as the Company may reasonably require of you.
To the extent that a reimbursement amount is subject to section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the rules and
regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service (“Section 409A”) the Company will pay you the reimbursement
amount due, if any, in any event before the last day of your taxable year
following the taxable year in which the expense was incurred. Your rights to any
reimbursements are not subject to liquidation or exchange for another benefit.
The amount of expense reimbursements for which you are eligible during any
taxable year will not affect the amount of any expense reimbursements for which
you are eligible in any other taxable year.

 

c.      You will be entitled to up to 28 days of paid time off per annum
(pro-rated for partial years of service) in addition to the normal statutory
holidays, provided, however, that vacation is to be taken at such times and
intervals as may be agreed by the Company having regard to your workload and
needs of the Company.

 

 

[img2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 4 of 10





 

d.      You shall be entitled to the benefit of the indemnification provisions
contained in the Bylaws of the Company, as the same may be amended.

 

5.     CONFIDENTIALITY. You acknowledge that, in order for the intents and
purposes of this Agreement to be accomplished, you will necessarily be obtaining
access to certain confidential information concerning the Company and its
affairs, including, but not limited to business methods, information systems,
financial data and strategic plans which are unique assets of the Company
(“Confidential Information”). In accepting this offer, you covenant not to,
either directly or indirectly, in any manner, utilize or disclose to any person,
firm, corporation, association or other entity any Confidential Information. The
obligations set forth in this paragraph shall survive any termination of this
Agreement and your employment relationship with the Company.

 

6.     NON-COMPETE; NON-SOLICIT. During the period of your employment with the
Company and thereafter during the one-year period which starts on the date of
the termination of your employment with the Company (the “Restricted Period”),
you covenant and agree that, in connection with the business operations and
prospective interests of the Company on the date of your termination as an
employee of the Company, you shall not, directly or indirectly, own any interest
in, manage, control, participate in, consult with, render services for, or in
any manner engage in any businesses in competition with the Company or
materially adverse to the Company (unless the Board shall have authorized such
activity and the Company shall have consented thereto in writing). Investments
in less than 5% of the outstanding securities of any class of the Company
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, shall not be prohibited by this
section. For purposes of this Section 6, the term “Company” shall include the
Company and any of its affiliates or subsidiaries or any company in which it is
a minority shareholder or a joint venture partner. For purposes of this Section,
the term “businesses” shall mean any enterprise, commercial venture, or project
involving petroleum exploration, development, or production activities in the
same geographic areas as the Company’s activities during the period of your
employment. Further, during the period of your employment with the Company and
thereafter during the Restricted Period, you covenant and agree that you will
not directly or indirectly through another entity induce or otherwise attempt to
influence any employee of the Company to leave the Company’s employment or in
any way interfere with the relationship between the Company and any employee
thereof. Further, you will not induce or attempt to induce any customer,
supplier, licensee, joint venture partner, shareholder, licensor or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee, joint venture partner, shareholder, licensor or business relation of
the Company.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 5 of 10





 

If (i) pursuant to the arbitration process described in Section 14 of this
Agreement (or such other process as to which the Company and you may agree upon
in writing), it is determined that you have violated the provisions of this
Section, and (ii) you have received a payment and/or entitled to future payments
from the Company pursuant to Section 9 of this Agreement (the aggregate amount
paid and payable to you thereunder is referred to as the “Aggregate Severance
Amount”), then, in addition to any other remedies that the Company may have, you
shall be obligated, and hereby agree, to pay the Company, as liquidated damages,
all or such other portion of the Aggregate Severance Amount as the Board, in its
sole discretion, shall determine.

 

7.     CONFLICTS OF INTEREST; COMPLIANCE WITH LAW. You covenant and agree that
you will not receive and have not received any payments, gifts or promises and
you will not engage in any employment or business enterprises that in any way
conflict with your service and the interests of the Company or its affiliates.
In addition, you agree to comply with the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries. Further, you shall
not make any payments, loans, gifts or promises or offers of payments, loans or
gifts, directly or indirectly, to or for the use or benefit of any official or
employee of any government or to any other person if you know, or have reason to
believe, that any part of such payments, loans or gifts, or promise or offer,
would violate the laws or regulations of any country, including, without
limitation, the United States of America, having jurisdiction over you, the
Company or any of the Company’s subsidiaries. By signing this Agreement, you
acknowledge that you have not made and will not make any payments, loans, gifts,
promises of payments, loans or gifts to or for the use or benefit of any
official or employee of any government or to any other person which would
violate the laws or regulations of any country, including, without limitation,
the United States of America, having jurisdiction over you, the Company or any
of the Company’s subsidiaries.

 

8.     AT-WILL EMPLOYMENT. You should understand that your employment with the
Company may be terminated by you or the Company at any time and for any reason.
No provision of this Agreement or any other agreement with the Company shall be
construed to create a promise of employment for any specific period of time.
This Agreement supersedes in its entirety any and all prior agreements and
understandings concerning your employment relationship with the Company, whether
written or oral.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 6 of 10





 

9.     TERMINATION.

 

a.      With or without cause, you and the Company may each terminate this
Agreement at any time after thirty (30) days advance written notice, and the
Company will be obligated to pay you the compensation and expenses due up to the
date of your Separation from Service. Notwithstanding the foregoing sentence,
the Company will pay to you an amount equal to the Base Salary (plus UK living
allowance) plus target annual bonus as determined by the Board for the year in
which Separation from Service occurs (the “Separation Payment”) if you incur a
Separation from Service due to your termination by the Company without “Cause”
and shall also provide the benefits described in Section 9.b. below, and
immediately accelerate by twelve (12) months the vesting of all outstanding
Company restricted stock and options exercisable for Company Stock then held by
you, with all vested Company options held by you (including accelerated options)
remaining exercisable for a period of twelve (12) months following your date of
Separation from Service, in exchange for a full and complete release of claims
against the Company, its affiliates, officers and directors in a form reasonably
acceptable to the Company (the “Release”), which Release has become irrevocable.
For purposes of this provision, “Cause” means your (i) conviction of, or plea of
nolo contendere to, a felony or any other crime involving moral turpitude;
(ii) fraud on or misappropriation of any funds or property of the Company or any
of its affiliates, customers or vendors; (iii)  willful violation of any
applicable law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty; (iv) willful failure to perform
your responsibilities in the best interests of the Company or any of its
affiliates; (v) illegal use or distribution of drugs; (vi) material violation of
any rule, regulation, procedure or policy of the Company or any of its
affiliates; or (vii) material breach of any provision of this Agreement or any
other employment, non-disclosure, non-competition, non-solicitation or other
similar agreement executed by you for the benefit of the Company or any of its
affiliates, all as determined by the Board or the Company’s affiliate (as the
case may be), which determination will be conclusive. The Separation Payment is
intended to qualify as separation pay due to involuntary Separation from Service
under Treasury Regulation §1.409A-1(b)(9)(iii). To the extent the Separation
Payment, or any portion thereof, so qualifies or is otherwise exempt from the
requirements of Section 409A, such amount shall be paid in 12 equal monthly
installments on the last day of each of the first 12 months following the month
of your Separation from Service, subject to the Release becoming irrevocable. If
all or any portion of the Separation Payment does not qualify as separation pay
due to involuntary Separation from Service under Treasury
Regulation §1.409A-1(b)(9)(iii) and is not otherwise exempt from the
requirements of Section 409A such amount shall be paid as follows: (a) if you
are not a Specified Employee, such amount shall be paid in 12 equal monthly
installments on the last day of each of the first 12 months following the month
of your Separation from Service or (b) if you are a Specified Employee, such
amount shall be paid in 6 monthly installments beginning the date that is six
months following the date of your Separation from Service (and the first payment
shall include all amounts that would have been paid to you earlier under this
section had you not been a Specified Employee). For purposes of this Agreement,
the terms “Separation from Service” and “Specified Employee” have the meanings
ascribed to those terms in Section 409A.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 7 of 10





 

b.      If (i) your employment with the Company is terminated by the Company
without “Cause” as described in Section 9.a, and (ii) you execute and do not
revoke the Release, the Company will pay for or reimburse you as the case may be
for up to the first 12 months of continued medical coverage for you and your
family as if you had remained an employee of the Company during such 12 month
period. Any reimbursements by the Company to you required under this Section 9.b
shall be made on the last day of each month you pay the amount required by this
Section 9.b to the Company for such COBRA Continuation Coverage, for up to the
first 12 months of COBRA Continuation Coverage. If you are a Specified Employee
and the benefits specified in this Section 9.b are taxable to you and not
otherwise exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits. Any amounts to which you would
otherwise be entitled under this Section 9.b during the first six months
following the date of your Separation from Service shall be accumulated and paid
to you on the date that is six months following the date of your Separation from
Service. Except for any reimbursements under the applicable group health plan
that are subject to a limitation on reimbursements during a specified period,
the amount of expenses eligible for reimbursement under this Section 9.b, or
in-kind benefits provided, during your taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of yours. Any reimbursement of an expense described in this
Section 9.b shall be made on or before the last day of your taxable year
following your taxable year in which the expense was incurred. Your right to
reimbursement or in-kind benefits pursuant to this Section 9.b shall not be
subject to liquidation or exchange for another benefit. Subject to your Group
Medical Plan COBRA Coverage Continuation rights under section 4980B of the Code,
the benefits listed in this Section 9.b shall be reduced to the extent benefits
of the same type are received by you, your spouse or any eligible dependent from
any other person during such period, and provided, further, that you shall have
the obligation to notify the Company that you or they are receiving such
benefits.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 8 of 10





 

c.      Notwithstanding any provision in this Agreement to the contrary, if you
have not delivered to the Company an executed Release, which Release has become
irrevocable, on or before the sixtieth (60th) day after the date of your
Separation from Service, you shall forfeit all of the payments and benefits
described in this Section 9 and shall be obligated to repay any such amounts (or
the value thereof) that were provided prior to such time.

 

10.     EFFECT OF WAIVER. The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.

 

11.     NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.

 

12.     GOVERNING LAW. This Agreement will be interpreted in accordance with,
and the rights of the parties hereto will be determined by, the laws of the
State of Texas without reference to that state’s conflicts of laws principles.

 

13.     ASSIGNMENT. The rights and benefits of the Company under this Agreement
will be transferable, and all the covenants and agreements hereunder shall inure
to the benefit of, and be enforceable by or against, its successors and assigns.
Your duties and obligations under this Agreement are personal and therefore you
may not assign any right or duty under this Agreement without the prior written
consent of the Company.

 

14.     ARBITRATION AND GOVERNING LAW. ANY UNRESOLVED DISPUTE OR CONTROVERSY
BETWEEN YOU AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE PARTIES SHALL
EQUALLY DIVIDE AND PAY THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER THIS
AGREEMENT, INCLUDING THE ARBITRATOR’S FEES. THE ARBITRATOR SHALL NOT HAVE THE
AUTHORITY TO ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. THE
ARBITRATOR SHALL HAVE THE AUTHORITY TO ORDER REMEDIES WHICH YOU COULD OBTAIN IN
A COURT OF COMPETENT JURISDICTION. A DECISION BY THE ARBITRATOR SHALL BE IN
WRITING AND WILL BE FINAL AND BINDING. JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION. THE ARBITRATION PROCEEDING
SHALL BE HELD IN HOUSTON, TEXAS, UNITED STATES OF AMERICA. NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL BE ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE
RELIEF FROM ANY COURT OF COMPETENT JURISDICTION, WITHOUT THE NEED TO RESORT TO
ARBITRATION IN THE EVENT THAT YOU VIOLATE SECTIONS 5, 6 OR 7 OF THIS AGREEMENT.
THIS AGREEMENT SHALL IN ALL RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE
STATE OF TEXAS.

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 9 of 10





 

15.     MISCELLANEOUS. If any provision of this Agreement will be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the this
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.

 

16.     ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.

 

18.     ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

 

 

 

 

 

[Remainder of Page Left Blank Intentionally]

 

[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 



 

[img.jpg]

 

Mr. Christopher Hearne

Page 10 of 10





 

If you are in agreement with the terms set forth herein, please sign below.

 

  Yours truly,        

 

ERIN ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dr. Kase Lukman Lawal

 

 

Dr. Kase Lukman Lawal

 

  Chief Executive Officer  

 

 

 

 

 

Agreed and Accepted this 30 day of April, 2015

 

 

 

 /s/ Christopher Hearne                                     

(Signature)

 

Christopher Hearne                                           

(Print Name)

 

 

 

 

 

 

 

 

 

Signature Page to Offer Letter

 

[img2.jpg]